Per Curiam.
On 19, April, 1965, the applicant, serving a ten year sentence for perverted practice, was found by a jury to be a defective delinquent and committed to Patuxent.
In this application he attacks the constitutionality of Code (1957), Art. 31B (1965 Cum. Supp.). His contentions in this regard are thoroughly disposed of by our decision in Director v. Daniels, 243 Md. 16.
Applicant also contends that there was insufficient evidence to support a verdict of defective delinquency. The testimony of Dr. Boslow, the formal report from Patuxent, and the record of convictions are more than sufficient to support the verdict. Brunson v. Director, 239 Md. 128, 210 A. 2d 372 (1965).

Application denied.